Order filed November 21, 2014




                                       In The


       Eleventh Court of Appeals
                                    __________

                                No. 11-14-00193-CV
                                    __________

               ALLSTAR REFINISHING & COLLISION
                    CENTER, INC., Appellant
                                         V.
            AURELIA VILLALOBOS AND NATIONWIDE
               INSURANCE COMPANY, Appellees


                   On Appeal from the County Court at Law
                                Midland County, Texas
                        Trial Court Cause No. CC-14325


                                     ORDER
      This appeal has become stalled due to the failure of Trina Talbott Finnell,
the court reporter for the Midland County Court at Law, to prepare and file in this
court the reporter’s record. The reporter’s record was originally due on August 22,
2014. On September 8, 2014, the clerk of this court notified Finnell that the
reporter’s record was past due and directed her to file the record on or before
September 23, 2014. Finnell subsequently requested an extension, which was
granted and which extended the record due date to October 3, 2014. On November
5, 2014, the clerk of this court again notified Finnell that the reporter’s record was
past due. We directed her to file the record on or before November 12, 2014.
Finnell still has not filed the reporter’s record and has not returned a phone call as
requested by the clerk of this court on November 18.
      By this order, Trina Talbott Finnell is ORDERED to file the reporter’s
record in this cause on or before December 8, 2014.


                                                    PER CURIAM


November 21, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2